Case 8:18-cv-02869-VMC-CPT Document 293 Filed 04/30/21 Page 1 of 3 PageID 4897




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,

       Plaintiffs,

 v.                                               Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                              /

                         Defendant’s Proffer of John Fife

       The defendant, Christopher Frankel, through counsel and under Federal

 Rule of Evidence 103, submits the following written proffer as an offer of proof of

 the testimony of John Fife if Mr. Frankel were permitted to call Mr. Fife as a

 witness in the trial in this action.

       1.     Mr. Fife is the owner and principal of Chicago Venture Partners, L.P.

 (“Chicago Ventures”); Iliad Research and Trading, L.P. (“Illiad Research”); and

 St. George Investments LLC (“St. George”).

       2.     For more than a decade, Mr. Fife has been involved in the business

 of trading securities. Both Mr. Fife and his companies are well known in the

 business of trading securities, including in the business of private investment in

 public entities, known as PIPE investing. The contact information for doing
Case 8:18-cv-02869-VMC-CPT Document 293 Filed 04/30/21 Page 2 of 3 PageID 4898




 business with Mr. Fife and his companies is published online and can be obtained

 through multiple public sources.

       3.    Mr. Fife’s company maintains a database, through publicly available

 information, of a list of companies, similar to his, that routinely make private

 investments in public companies.

       4.    Mr. Fife and his companies have maintained brokerage accounts at

 many firms over the years.

       5.    Mr. Fife’s companies maintained accounts with Legent/COR

 Clearing while Mr. Frankel served as CEO of Legent/COR Clearing.

       6.    Mr. Fife’s companies routinely worked directly with Mr. Frankel and

 his deposit team regarding various deposits while Mr. Frankel was the CEO of

 Legent/COR Clearing.

       7.    Mr. Fife’s companies currently maintain accounts with Alpine

 Securities Corporation and Scottsdale Capital Advisors Corporation to conduct

 trading for his companies.

       8.    Mr. Fife’s companies regularly seek out additional relationships with

 clearing firms to open accounts for his companies to conduct trading.

       9.    Alpine Securities Corporation and Scottsdale Capital Advisors have

 informed Mr. Fife and his companies that Alpine Securities Corporation and

 Scottsdale Capital Advisors do not have sufficient capital to support all the trades

 that Mr. Fife’s companies would like to execute and clear.



                                          2
Case 8:18-cv-02869-VMC-CPT Document 293 Filed 04/30/21 Page 3 of 3 PageID 4899




       10.    In September 2015, Mr. Fife submitted an application for his

 company to open an account with Vision Financial Markets LLC.

       11.    In January 2019, Mr. Fife submitted an application for his company

 to open an account with Vision Financial Markets LLC.

       12.    Mr. Frankel did not recruit or solicit Mr. Fife or his companies to

 open an account with Vision Financial Markets LLC.

       13.    Mr. Fife and his companies sought out to Mr. Frankel to help them

 open an account with Vision Financial Markets LLC.

       14.    Mr. Frankel has not revealed or disclosed to Mr. Fife or his

 companies any information about The Hurry Family Revocable Trust, Scottsdale

 Capital Advisors Corporation, or Alpine Securities Corporation that is not

 available thru public sources.

                               Declaration of John Fife

       I, John Fife, have personal knowledge of and am competent testify

 regarding the matters set forth in the foregoing proffer. Pursuant to 28 U.S.C.

 § 1746, I declare under penalty of perjury that I have read the foregoing proffer

 and the facts stated in it are true and correct.

       Executed on April 29, 2021.



                                         ______________________
                                         JOHN FIFE




                                            3
